Citation Nr: 0624896	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  05-11 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California



THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for claimed tinnitus.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1959 to 
March 1960 and October 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the RO.  



FINDINGS OF FACT

1.  The currently demonstrated bilateral hearing loss is 
shown as likely as not to be due to noise exposure during the 
veteran's period of active service.  

2.  The currently demonstrated tinnitus is shown as likely as 
not to be due to noise to which the veteran was exposed 
during his period of active service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
bilateral hearing disability is due disease or injury that 
was incurred in service.  38 U.S.C.A. §§ 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2005).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

The Board has considered this new legislation with regard to 
the matter on appeal.  Given the favorable action taken 
hereinbelow, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including such organic 
neurological disorders as sensorineural hearing loss, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by VA, hearing 
impairment will be considered a disability when the threshold 
for any of the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz is 40 decibels or greater; the threshold at three of 
these frequencies are 26 or greater; or speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The Board observes that the United States Court of Appeals 
for Veterans Claims (Court) has determined that, for 
tinnitus, the veteran is competent to present evidence of 
continuity of symptomatology.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  As such, the veteran's lay 
contentions as to tinnitus represent competent evidence.  

The Board has reviewed the veteran's service medical records 
and observes that the whispered voice hearing tests from the 
veteran's August 1959 enlistment examination and his July 
1962 separation examination showed hearing responses to have 
been 15/15.  

Subsequent to service, the veteran underwent a private 
audiological test in February 2004.  The test results showed 
pure tone thresholds at or above 40 decibels at the 4000 
Hertz levels in both ears, which signifies a bilateral 
hearing loss disability under 38 C.F.R. § 3.385.  

In a subsequent June 2004 opinion, the private audiologist 
opined that the veteran's hearing loss and tinnitus were as 
likely as not due to noise the veteran was exposed to during 
his period of active service.  The audiologist did not review 
the veteran's medical records associated with the claims 
file, but rather based this opinion on recorded information 
provided by the veteran.  

In May 2005, the veteran underwent a VA audiological 
examination.  The veteran reported noise exposure to gunfire 
from M1, 3.5 rocket launchers, and machine guns without the 
use of hearing protection during service.  The veteran denied 
recreational noise exposure.  The veteran reported his post 
military occupation was a salesman.  

The examination test results showed pure tone thresholds at 
or above 40 decibels at the 3000 and 4000 Hertz levels in 
both ears, which signifies a bilateral hearing loss 
disability under 38 C.F.R. § 3.385.  

The VA audiologist reviewed the veteran's medical records 
associated with the claims file and opined "it [was] NOT at 
least as likely as not that his hearing loss and tinnitus 
[were] related to military service."  

In December 2005, the private audiologist who had previously 
examined the veteran in February 2004 offered an additional 
etiology opinion.  The audiologist reviewed the veteran's 
medical records associated with the claims file and again 
opined that it was as likely as not that the bilateral 
hearing loss and tinnitus were related to the unprotected 
noise exposure the veteran incurred during his period of 
active service.  

In this case, as indicated, there exists competent medical 
evidence both supporting and contradicting the veteran's 
contentions.  It is therefore the responsibility of the Board 
to weigh this evidence so as to reach a determination on the 
veteran's claim.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992) (it 
is the responsibility of the Board to assess the credibility 
and weight to be given the evidence).  

Several considerations must be addressed in cases where there 
are competent but conflicting medical opinions.  

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995)  

Second, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion had not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

Third, the fact that an opinion is relatively speculative in 
nature also limits its probative value.  For example, an 
examiner's opinion that a current disorder "could be" 
related to, or that there "may be" some relationship with, 
symptomatology in service makes the opinion of the examiner 
too speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish a causal relationship).  See also Warren v. Brown, 
6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms 
such as "could have been" is not probative).  

Fourth, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the United 
States Court of Appeals for Veterans Claims (Court) has 
declined to adapt a "treating physician rule" under which a 
treating physician's opinion would presumptively be given 
greater weight than that of a VA examiner or another doctor.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); 
Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).    

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Given its review of the record, the Board finds the evidence 
to be in relative equipoise in showing that the bilateral 
hearing loss and tinnitus as likely as not are the result of 
noise exposure during the veteran's period of active service.  
See Owens v. Brown, 7 Vet. App. at 433.  

The Board is aware that the veteran's disorder was not 
actually diagnosed by a medical professional during service 
or during the year immediately following service.  

The private audiologist, however, based the favorable medical 
opinion on a review of the veteran's medical records 
associated with the claims file, and this audiologist is 
certainly competent to make a medical determination that the 
veteran's disorder was first manifest prior to the time when 
it was first diagnosed.  See also 38 C.F.R. § 3.303(d).  

This is particularly true in a case such as this, where the 
examiner has had an opportunity to review the veteran's 
medical history, as contained in the claims file. 

By extending the benefit of the doubt to the veteran, service 
connection for a bilateral hearing loss and tinnitus is 
warranted.  See 38 C.F.R. § 3.303(d).  



ORDER

Service connection for a bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


